Case: 20-50730     Document: 00515785367         Page: 1     Date Filed: 03/17/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 17, 2021
                                  No. 20-50730                             Lyle W. Cayce
                                Summary Calendar                                Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rigoberto Ayala-Duran,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-172-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Rigoberto Ayala-Duran appeals his 16-month within-guidelines prison
   term imposed following his guilty plea for illegal reentry after removal from
   the United States, in violation of 8 U.S.C. § 1326.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50730       Document: 00515785367           Page: 2   Date Filed: 03/17/2021




                                      No. 20-50730


          Raising a single issue on appeal, Ayala-Duran argues that under the
   principles articulated in Apprendi v. New Jersey, 530 U.S. 466 (2000), and
   Alleyne v. United States, 570 U.S. 99 (2013), § 1326(b) is unconstitutional
   because it permits a sentence above the statutory maximum in § 1326(a)
   based on the fact of a prior felony conviction neither alleged in the indictment
   nor found by a jury beyond a reasonable doubt. He concedes that this
   argument is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224,
   226-27 (1998), but he seeks to preserve the issue for further review. The
   Government filed an unopposed motion for summary affirmance agreeing
   that the issue is foreclosed and, in the alternative, a motion for an extension
   of time to file a brief.
          As the Government argues, and Ayala-Duran concedes, the sole issue
   raised on appeal is foreclosed by Almendarez-Torres. See United States v.
   Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-Arrellano,
   492 F.3d 624, 625-26 (5th Cir. 2007). Because the issue is foreclosed,
   summary affirmance is appropriate. See Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, and the judgment of the district court is AFFIRMED. The
   Government’s alternative motion for an extension of time to file a brief is
   DENIED.




                                           2